Plaintiff in error, hereinafter called defendant, was convicted in the district court of Pontotoc county of the crime of larceny of a hog, and his punishment fixed by the jury at imprisonment in the state penitentiary for a period of two years.
This appeal presents but one question — the sufficiency of the evidence to support the verdict of the jury.
An examination of the record discloses a conflict in the evidence. The evidence of the state was that one Martin had a hog stolen from his premises on the 2d day of December. On the 5th of December this hog was found in the possession of one Townsend. It was undisputed that defendant sold this hog to Townsend; that at the time Townsend bought the hog the original marks in the hog's ears had been cut out and fresh marks made in both ears. The evidence of defendant was that he purchased a hog from one Posey at about this time, but this evidence was uncertain as to the time of purchase, and the weight and marks in the ears of such hog. On rebuttal the state showed that defendant attempted to have three different witnesses testify that he purchased this hog from one Parnacher.
This conflict in the evidence was for the jury. They had a right to disbelieve defendant's explanation of how he came into possession of the hog. *Page 28 
The evidence of the state leaves no doubt of the guilt of defendant. The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.